Name: Regulation (EC) No 2195/2002 of the European Parliament and of the Council of 5 November 2002 on the Common Procurement Vocabulary (CPV) (Text with EEA relevance)
 Type: Regulation
 Subject Matter: economic analysis;  executive power and public service;  trade policy;  European construction;  technology and technical regulations;  information and information processing;  documentation
 Date Published: nan

 Avis juridique important|32002R2195Regulation (EC) No 2195/2002 of the European Parliament and of the Council of 5 November 2002 on the Common Procurement Vocabulary (CPV) (Text with EEA relevance) Official Journal L 340 , 16/12/2002 P. 0001 - 0562Regulation (EC) No 2195/2002 of the European Parliament and of the Councilof 5 November 2002on the Common Procurement Vocabulary (CPV)(Text with EEA relevance)THE EUROPEAN PARLIAMENT AND THE COUNCIL OF THE EUROPEAN UNION,Having regard to the Treaty establishing the European Community, and in particular Article 47(2) and Articles 55 and 95 thereof,Having regard to the proposal by the Commission(1),Having regard to the Opinion of the Economic and Social Committee(2),Having regard to the Opinion of the Committee of the Regions(3),Acting in accordance with the procedure referred to in Article 251 of the Treaty(4),Whereas:(1) The use of different classifications is detrimental to the openness and transparency of public procurement in Europe. Its impact on the quality of notices and the time needed to publish them is a de facto restriction on the access of economic operators to public contracts.(2) In its Recommendation 96/527/EC(5) the Commission invited contracting entities and authorities to use the Common Procurement Vocabulary (CPV), developed on the basis of certain existing classifications with a view to gearing them more closely to the particular features of the public procurement sector, when describing the subjects of their contracts.(3) There is a need to standardise, by means of a single classification system for public procurement, the references used by the contracting authorities and entities to describe the subject of contracts.(4) The Member States need to have a single reference system which uses the same description of goods in the official languages of the Community and the same corresponding alphanumeric code, thus making it possible to overcome the language barriers at Community level.(5) A revised version of the CPV therefore needs to be adopted under this Regulation as a single classification system for public procurement, the implementation of which is covered by the Directives on the coordination of procedures for the award of public contracts.(6) Illustrative tables must also be drawn up showing the correspondence between the CPV and the Statistical Classification of Products by Activity in the EEC (CPA), the Provisional Central Product Classification (CPC Prov.) of the United Nations, the General Industrial Classification of Economic Activities within the European Communities (NACE Rev. 1) and the Combined Nomenclature (CN).(7) The structure and codes of the CPV may need to be adapted or amended, in the light of developments in the markets and users' needs. A suitable revision procedure must therefore be established.(8) The measures necessary for the implementation of this Regulation should be adopted in accordance with Council Decision 1999/468/EC of 28 June 1999 laying down the procedures for the exercise of implementing powers conferred on the Commission(6).(9) Since the objective of the proposed action, namely the drawing up of a classification system for public contracts, cannot be sufficiently achieved by the Member States and can therefore, by reason of the dimensions and effects of the action, be better achieved at Community level, the Community may adopt measures, in accordance with the principle of subsidiarity as set out in Article 5 of the Treaty. In accordance with the principle of proportionality, as set out in that Article, this Regulation does not go beyond what is necessary in order to achieve that objective.(10) A Regulation has been chosen rather than a Directive as the establishment of a classification system for public contracts does not require implementation by the Member States.(11) With a view to familiarising users with a unified classification system that will eventually be compulsory, the implementation of this CPV Regulation should be preceded by a period of adjustment,HAVE ADOPTED THIS REGULATION:Article 11. A single classification system applicable to public procurement, known as the "Common Procurement Vocabulary" or "CPV" is hereby established.2. The text of the CPV is set out in Annex I.3. The illustrative tables showing the correspondence between the CPV and the Statistical Classification of Products by Activity in the EEC (CPA), the Provisional Central Product Classification (CPC Prov.) of the United Nations, the General Industrial Classification of Economic Activities within the European Communities (NACE Rev. 1) and the Combined Nomenclature (CN) are set out in Annexes II, III, IV and V respectively.Article 2The measures necessary for the revision of the CPV shall be adopted by the Commission in accordance with the procedure referred to in Article 3(2).Article 31. The Commission shall be assisted by the Advisory Committee for Public Contracts set up by Article 1 of Council Decision 71/306/EEC(7) (hereinafter referred to as "the Committee").2. Where reference is made to this paragraph, Articles 3 and 7 of Decision 1999/468/EC shall apply, having regard to the provisions of Article 8 thereof.3. The Committee shall adopt its rules of procedure.Article 4This Regulation shall enter into force on 16 December 2003.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 5 November 2002.For the European ParliamentThe PresidentP. CoxFor the CouncilThe PresidentT. Pedersen(1) OJ C 25 E, 29.1.2002, p. 1.(2) OJ C 48, 21.2.2002, p. 9.(3) OJ C 192, 12.8.2002, p. 50.(4) Opinion of the European Parliament of 13 March 2002 (not yet published in the Official Journal), Council Common Position of 7 June 2002 (OJ C 281 E, 19.11.2002, p. 1) and European Parliament Decision of 25 September 2002 (not yet published in the Official Journal).(5) OJ L 222, 3.9.1996, p. 10.(6) OJ L 184, 17.7.1999, p. 23.(7) OJ L 185, 16.8.1971, p. 15. Decision as amended by Decision 77/63/EEC (OJ L 13, 15.1.1977, p. 15).ANNEX ICOMMON PROCUREMENT VOCABULARY (CPV)Structure of the classification system1. The CPV consists of a main vocabulary and a supplementary vocabulary.2. The main vocabulary is based on a tree structure comprising codes of up to nine digits associated with a wording that describes the supplies, works or services forming the subject of the contract.The numerical code consists of 8 digits, subdivided as follows:- the first two digits identify the divisions;- the first three digits identify the groups;- the first four digits identify the classes;- the first five digits identify the categories.Each of the last three digits gives a greater degree of precision within each category.A ninth digit serves to verify the previous digits.3. The supplementary vocabulary may be used to expand the description of the subject of a contract. The items are made up of an alphanumeric code with a corresponding wording allowing further details to be added regarding the specific nature or destination of the goods to be purchased.The alphanumeric code is made up of:- a first level comprising a letter corresponding to a section;- a second level comprising four digits, the first three of which denote a subdivision and the last one being for verification purposes.>TABLE>SUPPLEMENTARY VOCABULARY>TABLE>ANNEX IICORRESPONDENCE TABLE BETWEEN CPV AND CPA 96>TABLE>ANNEX IIICORRESPONDENCE TABLE BETWEEN CPV AND CPC prov.>TABLE>ANNEX IVCORRESPONDENCE TABLE BETWEEN CPV AND NACE Rev. 1>TABLE>ANNEX VCORRESPONDENCE TABLE BETWEEN CPV AND CN>TABLE>